ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Northrop Grumman Corporation                )         ASBCA No. 62582
                                            )
Under Contract Nos. FA8528-12-C-0003        )
                    FA8528-13-C-0005        )
                    N00019-12-C-0059 et al. )

APPEARANCES FOR THE APPELLANT:                        Stephen J. McBrady, Esq.
                                                      Charles Baek, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Patrick B. Grant, Esq.
                                                      Amelia R. Lister-Sobotkin, Esq.
                                                       Trial Attorneys
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 10, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62582, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: March 10, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals